Per Curiam.
The affidavits submitted by defendants raise such substantial questions as to plaintiff’s right to the relief demanded in the complaint as to call for the denial of his motion.
The granting of a mandatory injunction pendente lite is justified only where the situation is unusual and where the granting of such relief is essential to maintain the status quo pending the trial of the action. (Moller v. Lincoln Safe Deposit Co., 174 App. Div. 458.) In this case there was no jurisdiction for granting this extraordinary relief. The plaintiff concededly is now employed at an adequate salary.
The orders appealed from should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.
Orders -unanimously reversed, with twenty dollars costs and disbursements, and motion denied.